Citation Nr: 0727974	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-32 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for a shell 
fragment wound to the right knee with degenerative joint 
disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (CAVC) held, in part, that certain notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The CAVC also held that this notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  Id.  
A veteran should also be informed of how effective dates are 
formulated.  While the veteran was provided letters regarding 
earlier claims for depression and post-traumatic stress 
disorder (PTSD), to date, the veteran has not been provided a 
letter which specifically addresses these requirements with 
regard to his claim for a rating in excess of 10 percent for 
his right knee disability.  

This should be done.

Therefore, this matter is remanded for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claim, what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claim.  Further, ask 
him to submit any evidence in his 
possession which pertains to his right 
knee claim; and inform him as to how 
effective dates are formulated.

2.  After the development of the claim 
has been completed, the RO should again 
review the record, conduct any additional 
development which is deemed necessary; 
and then should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

